Citation Nr: 1027124	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  01-02 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for the cause of 
the Veteran's death.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision in which the RO denied the 
appellant's petition to reopen a claim for service connection for 
cause of the Veteran's death because no new and material evidence 
had been presented.  

This matter was previously before the Board in September 2002 and 
July 2007 and was remanded both times for further development.  

The issue of whether the June 1994 rating decision 
contains clear and mistakable error has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 1994 the appellant's claim for service connection for 
cause of the Veteran's death was initially denied.  Subsequently, 
n March 2000, the appellant sought to open a claim for service 
connection for cause of the Veteran's death.  In a November 2000 
rating decision the RO denied the appellant's petition to reopen 
the claim and the appellant filed a timely appeal.  During the 
pendency of the appeal, in an October 2007 letter from the 
appellant's attorney, clear and unmistakable error (CUE) was 
alleged in the June 1994 rating decision.  The claim for CUE has 
not been adjudicated by the RO and therefore the Board does not 
have jurisdiction over that claim. 

As such, the Board finds that the issue of whether new and 
material evidence has been submitted to reopen a previously 
denied claim for service connection for cause of the Veteran's 
death is not ripe for Board adjudication at this time as the 
grant or denial of the CUE claim (which alleges that there was 
clear and unmistakable error in the last final rating decision in 
regards to the cause of death claim) could affect the outcome of 
the pending petition to reopen.   

Under these circumstances, the Board finds that, as the above 
issue is inextricably intertwined with the CUE issue, the 
petition to reopen should be considered after the CUE claim has 
been adjudicated, and thus a decision by the Board on the 
Veteran's petition to reopen a previously denied claim for 
service connection for cause of the Veteran's death at this 
juncture would be premature.  See Henderson v. West, 12 Vet. App. 
11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(providing that two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue has 
been rendered).  The Board will therefore, defer its 
consideration of the Veteran's new and material evidence claim, 
pending completion of action by the RO requested in this remand.  

Accordingly, the case is REMANDED for the following action:


1.  The RO should adjudicate the appellant's 
claim of CUE in the June 1994 rating 
decision, denying service connection for 
cause of the Veteran's death.  If the 
determination remains adverse to the 
appellant, the RO should provide the 
appellant and her representative with notice 
of appellant rights, specifically to the 
right to file a NOD within one year of notice 
of the determination.  If appellate review is 
initiated by the filing of a NOD, the RO 
should issue a SOC with the applicable law 
and regulations regarding the claim of CUE, 
and the appellant should be provided 
information regarding the filing of a 
substantive appeal to this issue.  See 38 
C.F.R. § 20.200 (2009).

The appellant and her representative are 
hereby reminded that appellate consideration 
of the matter identified above (the CUE 
claim) may be obtained only if a timely 
appeal is perfected.

2.  If any benefit sought on appeal, for 
which a NOD has been filed remains denied, 
the appellant and her representative should 
be furnished a supplemental SOC with the 
applicable law and regulations, and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



